UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5216



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTIAN WOMACK, a/k/a Kilo,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-97-142-FO)


Submitted:   March 28, 2007                 Decided:   April 25, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christian     Womack   appeals   the    district   court’s    order

revoking his supervised release for using controlled substances and

sentencing    him   to   twenty-four     months’   imprisonment.        Womack

contends the district court did not sufficiently explain why

incarceration was necessary and unreasonably imposed the maximum

sentence permitted by statute.         Finding no error, we affirm.

           We will affirm a sentence imposed after revocation of

supervised release if it is within the prescribed statutory range

and not “plainly unreasonable.”        United States v. Crudup, 461 F.3d

433, 437 (4th Cir.), cert. denied, 2007 WL 789123 (U.S. Mar. 19,

2007) (No. 06-7631).      While the district court must consider the

policy statements contained in U.S. Sentencing Guidelines Manual

(“USSG”) Ch. 7 (2000) and the statutory requirements and factors

applicable to revocation sentences under 18 U.S.C.A. §§ 3553(a),

3583 (West 2000 & Supp. 2006), the district court ultimately has

broad discretion to revoke the previous sentence and to impose a

term of imprisonment up to the statutory maximum. Crudup, 461 F.3d

at 439.

           Womack’s sentence exceeded the range of eight to fourteen

months’ imprisonment set forth in USSG § 7B1.4(a).             However, the

twenty-four month sentence is within the statutory maximum of two

years’    imprisonment.      See    18    U.S.C.    §   3583(e)(3)   (2000).

Furthermore, although Womack contends the district court failed to


                                   - 2 -
provide an adequate statement of reasons supporting the sentence,

we conclude the district court’s imposition of sentence was not

plainly unreasonable.

            At the revocation hearing, Womack contended he had a

minor   drug    problem   and     treatment     in    a   halfway     house    was

appropriate.    These contentions understated the seriousness of his

drug use and his inability to control it while on supervised

release.    Pursuant to 18 U.S.C.A. § 3583(g)(4) (West 2000 & Supp.

2006), mandatory revocation of supervised release results when an

individual tests positive for illegal substances more than three

times within one year.           The probation officer reported Womack

failed six drug tests between April and July 2005, far exceeding

the threshold provided in § 3583(g)(4).

            Womack    admitted    these     violations    at   the    revocation

hearing but claimed his substance abuse could be treated without

incarceration.       However, the evidence before the district court

indicated   community     treatment   had     already     proven    ineffective.

After the first of Womack’s positive tests, the probation officer

arranged    weekly    group   substance     abuse    counseling      for   Womack.

Nevertheless,    he    tested    positive    for    cocaine,   marijuana,     and

Ecstasy on several additional occasions.                  Furthermore, Womack

acknowledged he had not been fully truthful with the probation

officer concerning the extent of his drug use.




                                    - 3 -
              Other   than    stating    Womack   required    intensive   drug

treatment, the district court explicitly noted only that it had

considered the Chapter 7 policy statements on revocation.             Even if

the district court failed to adequately explain its reasons for

imposing the maximum permissible sentence, we conclude the sentence

is not plainly unreasonable. The district court was fully aware of

Womack’s numerous positive drug tests, the failure of the group

drug abuse counseling, and Womack’s untruthfulness to the probation

officer concerning the extent of his drug use.               In light of this

record, and the “substantial latitude” and “broad discretion”

accorded      district    courts   in    devising   appropriate    revocation

sentences, Crudup, 461 F.3d at 439, we are confident the court

properly took all relevant factors into account in devising its

revocation sentence.

              Accordingly, we affirm Womack’s sentence.           We dispense

with   oral    argument      because   the   facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                        - 4 -